Citation Nr: 1506795	
Decision Date: 02/13/15    Archive Date: 02/18/15

DOCKET NO.  13-27 964	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for a left foot disorder, to include as secondary to bilateral knee strain, and/or right hallux valgus.

2.  Entitlement to an initial rating higher than 30 percent for polycystic ovarian syndrome.

3.  Entitlement to an initial rating higher than 30 percent for major depressive disorder and posttraumatic stress disorder (PTSD).

4.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. Edwards Andersen, Counsel


INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Veteran had active service from June 1997 to August 2001.

This matter comes before the Board of Veterans' Appeals (BVA or Board) from a February 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

In a May 2013 rating decision, the RO granted an increased initial evaluation of 30 percent for major depressive disorder and PTSD, effective July 9, 2010.  Similarly, in a July 2013 rating decision, the RO granted an increased initial evaluation of 30 percent for polycystic ovarian syndrome, effective July 9, 2010.  Despite the grant of these increased evaluations, the Veteran has not been awarded the highest possible evaluations.  As a result, she is presumed to be seeking the maximum possible evaluations.  The issues remain on appeal, as the Veteran has not indicated satisfaction with the ratings.  A.B. v. Brown, 6 Vet. App. 35 (1993).

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a claim for a TDIU rating is part of an appeal for a higher initial rating claim when such claim is raised by the record.  Here, the Board notes the Veteran's major depressive disorder and PTSD cause clinically significant distress in occupational functioning.  See December 2012 VA examination.  As such, the Board finds that the record raises a claim for TDIU.
The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran seeks entitlement to service connection for a left foot disorder and entitlement to initial increased ratings for polycystic ovarian syndrome, major depressive disorder and PTSD.

Unfortunately, a remand is required.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claims so that she is afforded every possible consideration.

Entitlement to Service Connection for a Left Foot Disorder

The Veteran asserts that her left foot disorder is due to her time in service.  See March 2011 statement.  A magnetic resonance image (MRI) from September 2010 demonstrated a small amount of fluid surrounding the distal tendon sheaths of the left posterior tibial and flexor digitorum longus tendons and also within the subtalar joint of the left foot, without underlying evidence of arthritic change.

Although the Veteran was afforded a VA examination in November 2012, to date, a medical opinion has not been obtained regarding whether the Veteran's current left foot disorder is causally or etiologically due to service.  On remand, a medical opinion must be obtained.

Furthermore, the Board notes that the Veteran has been granted service connection for a bilateral knee strain and right hallux valgus.  See May 2013 rating decision.  

The Board is required to consider all issues raised either by the claimant or by the evidence of record.  Robinson v. Mansfield, 21 Vet. App. 545, 552 (2008).  When determining service connection, all theories of entitlement, direct and secondary, must be considered.  Szemraj v. Principi, 357 F.3d 1370, 1371 (Fed. Cir. 2004). 

Here, the Board finds a remand is in order to provide full consideration of all potential theories of entitlement.  On remand, a medical opinion should be obtained regarding whether the Veteran's left foot disorder is proximately due to or aggravated by her left knee strain, right knee strain, and/or right hallux valgus.

Entitlement to Increased Ratings for Polycystic Ovarian Syndrome, Major Depressive Disorder and PTSD

The Veteran asserts her polycystic ovarian syndrome, major depressive disorder and PTSD are more severe than the current disability ratings of 30 percent.

VA's duty to assist includes providing a new medical examination when a Veteran asserts or provides evidence that a disability has worsened, or in cases where the available evidence is too old for an adequate evaluation of the current condition and the disability may have worsened.  Weggenmann v. Brown, 5 Vet. App. 281, 284 (1993).

Here, the Board notes that the Veteran was afforded the most recent VA examinations for her disabilities in December 2012 and June 2013.  Furthermore, a review of the claims file reveals that there are no updated medical treatment records, subsequent to 2013, in the claims file or in Virtual VA.  

The Veteran has indicated that her psychiatric disabilities and gynecological disability have worsened since her last examinations.  See October 2014 statement.  She asserts that she has changed medications for her psychiatric disability and that she is now a possible candidate for gynecological surgery, due to her disability.  Id.

The Board finds a remand is necessary to afford the Veteran contemporaneous examinations to determine the current severity of her disabilities.  See Allday v. Brown, 7 Vet. App. 517, 526 (1995) (indicating that, where the record does not adequately reveal the current state of the claimant's disability, fulfillment of the statutory duty to assist requires a contemporaneous medical examination, particularly if there is no additional medical evidence that adequately addresses the level of impairment of the disability since the previous examination).

Additionally, all updated treatment records should be obtained and associated with the claims file.

TDIU

Finally, pertinent to a potential TDIU claim, as noted in the Introduction, when evidence of unemployability is submitted during the course of an appeal from an assigned disability rating, a claim for a TDIU will be considered part and parcel of the claim for benefits for the underlying disability.  Rice, 22 Vet. App. at 453-54.  While the Board has jurisdiction over this issue as part and parcel of the Veteran's increased rating claim, further development is necessary for a fair adjudication of the TDIU aspect of such claim.

Evidence on file indicates that the Veteran has difficulty with employment due to her major depressive disorder and PTSD.  See December 2012 VA examination.

Upon remand, the AOJ is requested to afford the Veteran proper notice under the VCAA as related to a TDIU claim and should clarify whether she wishes to pursue this claim.  In addition, the AOJ may decide to pursue further development of the Veteran's employment history, or to obtain additional medical evidence or a medical opinion, as is deemed necessary to develop the TDIU claim. 

After all appropriate development has been completed, the Veteran's TDIU claim should be adjudicated based on all evidence of record to include consideration of the provisions of 38 C.F.R. § 4.16(a) and (b), as applicable.


	(CONTINUED ON NEXT PAGE)
Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Provide the Veteran with notice in compliance with the VCAA that informs her of what evidence she must show to support a claim for TDIU.

The RO should also ascertain whether the Veteran wishes to pursue a TDIU claim.  In the event that she does, further action as described herein should be taken.  In the event that she does not, this fact should be annotated for the file and no further action is required.

2.  Obtain and associate with the claims file all updated treatment records.

3.  Afford the Veteran a VA examination for her left foot disorder.  Any and all indicated evaluations, studies, and tests deemed necessary by the examiner should be accomplished.  The examiner is requested to review all pertinent records associated with the claims file.

All current left foot diagnoses should be noted.  The examiner must offer comments and discuss the abnormal MRI results from September 2010.

After the claims file is reviewed, for each diagnosed disorder, the examiner should offer comments and an opinion addressing whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent):

a) that any left foot disorder is in any way causally or etiologically related to her active service; and,

b)  that any left foot disorder is proximately due to or aggravated (beyond a natural progression) by her service-connected right knee strain, left knee strain, and/or right hallux valgus.

In particular, review the lay statements as they relate to the development of her disorder and provide information as to how the statements comport with generally accepted medical norms. 

If it is not possible to provide the requested opinion without resort to speculation, the examiner should state why speculation would be required in this case (e.g., if the requested determination is beyond the scope of current medical knowledge, actual causation cannot be selected from multiple potential causes, etc.). 

If there are insufficient facts or data within the claims file, the examiner should identify the relevant testing, specialist's opinion or other information needed to provide the requested opinion. 

All opinions should be supported by a clear rationale, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  The claims folder must be provided to the examiner for review.  The examiner must state in the examination report that the claims folder has been reviewed.

4.  Afford the Veteran a VA examination to determine the current severity of her polycystic ovarian syndrome.

The examiner should identify and completely describe all current symptomatology.  The Veteran's claims folder must be reviewed by the examiner in conjunction with the examination.  All indicated tests and studies should be accomplished, and all clinical findings should be reported in detail.

Ask the examiner to discuss all findings in terms of 38 C.F.R. § 4.116, Diagnostic Code 7615.  The pertinent rating criteria must be provided to the examiner, and the findings reported must be sufficiently complete to allow for rating under all alternate criteria.

5.  Afford the Veteran a VA examination to determine the current severity of her major depressive disorder and PTSD.

The examiner should identify and completely describe all current symptomatology.  The Veteran's claims folder must be reviewed by the examiner in conjunction with the examination.  All indicated tests and studies should be accomplished, and all clinical findings should be reported in detail.

Ask the examiner to discuss all findings in terms of 38 C.F.R. § 4.130, Diagnostic Codes 9411, 9434.  The pertinent rating criteria must be provided to the examiner, and the findings reported must be sufficiently complete to allow for rating under all alternate criteria.

6.  If the Veteran decides to pursue a TDIU claim, schedule the Veteran for a VA examination to evaluate the impact her service-connected disabilities have on her employability.  The examiner must review the claims file and should note that review in the report.  The examiner must take a history of the Veteran's educational and employment background. 

The examiner should opine as to the extent of the social and industrial impairment attributable to the Veteran's service-connected disabilities, either singularly or jointly, and without consideration of her nonservice-connected disabilities. 

The examiner should consider such factors as the Veteran's education level, special training, and work experience. 

In offering any opinion, the examiner should consider all the evidence of record, to include the lay statements submitted by or on behalf of the Veteran.  The rationale for any opinion offered should be provided.

7.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated based on the entirety of the evidence. 

If the claims remain denied, the Veteran and her representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).


